                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP
                            One Market Plaza
                       3    Spear Street Tower, Suite 2200
                            San Francisco, CA 94105-1127
                       4    Telephone: (415) 957-3000
                            Facsimile: (415) 957-3001
                       5    Email: gheaton@duanemorris.com

                       6    Attorneys for Chapter 7 Trustee
                            E. LYNN SCHOENMANN
                       7

                       8                                UNITED STATES BANKRUPTCY COURT
                       9                                NORTHERN DISTRICT OF CALIFORNIA
                      10                                        SAN FRANCISCO DIVISION
                      11    In re                                                   Case No. 21-30299 DM
                      12    ACEH Capital, LLC,                                      Chapter 7
                      13                                                            CERTIFICATE OF SERVICE
                                              Debtor.
                      14                                                            [NO HEARING REQUIRED]
                      15

                      16          I am a citizen of the United States, over the age of 18 years, and not a party to or interested in

                      17    the within entitled cause. I am an employee of Duane Morris LLP and my business address is

                      18    One Market Plaza, Spear Street Tower, Suite 2200, San Francisco, California 94105-1127. I am

                      19    readily familiar with the business practice for collection and processing of correspondence for

                      20    mailing and for transmitting documents by U.S. Mail, FedEx, fax, email, courier and other

                      21    modes. On April 26, 2021, I served the following documents:

                      22          •    APPLICATION FOR ORDER AUTHORIZING EMPLOYMENT OF
                                       ACCOUNTANT PURSUANT TO SECTION 11 U.S.C. SECTION 324(a);
                      23
                                  •    DECLARATION IN SUPPORT OF APPLICATION FOR ORDER
                      24               AUTHORIZING EMPLOYMENT OF ACCOUNTANT; and
                      25          •    [PROPOSED] ORDER AUTHORIZING EMPLOYMENT OF ACCOUNTANT
                      26
                            _X_       BY MAIL: by placing (         the original) (   a true copy) thereof enclosed in a sealed
                      27              envelope, addressed as set forth below, and placing the envelope for collection and mailing
                                      following my firm’s ordinary business practices, which are that on the same day
                      28
D UANE M ORRIS        LLP   DM3\7573251                                         1
   SAN FRA NCI S CO
                                 COS / APPLICATION FOR ORDER AUTHORIZING EMPLOYMENT OF ACCOUNTANT
                 Case:                                    CASE NO.
                            21-30299 Doc# 7-2 Filed: 05/04/21      21-30299-DM
                                                                Entered:   05/04/21 12:39:17 Page 1 of 2
                       1            correspondence is placed for collection and mailing, it is deposited in the ordinary course
                                    of business with the United States Postal Service in San Francisco, California, with
                       2            postage fully prepaid.
                       3
                            ___     PERSONAL DELIVERY: by causing a courier to hand deliver (               the original) ( a
                       4            true copy) thereof to the person at the address set forth below on this day during normal
                                    business hours.
                       5
                            ___     BY OVERNIGHT DELIVERY: by placing (               the original) (  a true copy) thereof
                       6            enclosed in a sealed FedEx envelope addressed as set forth below, and placing the
                                    envelope for collection and transmittal by FedEx following my firm’s ordinary business
                       7            practices, which are that on the same day correspondence is placed for collection, it is
                                    deposited in the ordinary course of business with FedEx for overnight next business day
                       8            delivery.
                       9

                      10     United States Trustee                                Attorneys for Debtor, ACEH Capital, LLC
                             Office of The U.S. Trustee / SF                      Eric A. Nyberg
                      11     Phillip J. Burton Federal Building                   Kornfield Nyberg Bendes Kuhner & Little
                             450 Golden Gate Avenue                               1970 Broadway, 600
                      12                                                          Oakland, CA 94612
                             Fifth Floor, #05-0153
                             San Francisco, CA 94102
                      13

                      14              I declare under penalty of perjury under the laws of the United States of America that the
                      15     foregoing is true and correct and that this declaration was executed on April 26, 2021, in San
                      16     Francisco, California.
                      17

                      18                                                               /s/ Deanna Micros (xxx-xx-5693)
                                                                                            DEANNA MICROS
                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                             DM3\7573251                                      2
   SAN FRA NCI S CO
                                 COS / APPLICATION FOR ORDER AUTHORIZING EMPLOYMENT OF ACCOUNTANT
                 Case:                                    CASE NO.
                            21-30299 Doc# 7-2 Filed: 05/04/21      21-30299-DM
                                                                Entered:   05/04/21 12:39:17 Page 2 of 2
